Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 9/23/2021.
Claims 1-8, 12-14 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
one or more heat exchange means in claim 9 (understood to be heat exchanger 10 in Figure 3),
at least one dividing means in claim 9 (understood to be separator 11 in Figure 3),
a first expansion means in claim 9 (understood to be expansion valve 16 in Figure 3),
a second expansion means in claim 9 (understood to be turbine 14 in figure 3),
a heating means in claim 9 (understood to be heat exchanger 12 in Figure 3),
a compressing means in claim 9 (understood to be compressor 15 in Figure 3),
a cooling means in claim 9 (understood to be heat exchanger 20 in Figure 3), 
a heat and mass transfer means in claim 9 understood to be trays or beds, paragraph 51,

a third expansion means in claim 9 (understood to be valve 23 in Figure 3),
a second combining means in claim 9, 
a feed separating means in claim 10 (understood to be separator 11 in Figure 3),
a fourth expansion means in claim 10 (understood to be valve 16 in Figure 3),
a vapor-liquid combining means in claim 11,
said pumping means in claim 15 (understood to be pump 24 in Figure 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Although claim Figure 3 is specifically referred to above, each of the means I understood to represent that component in whatever claim it resides.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	
Claim limitation “a first combining means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No combining means is shown in the specification and as such it is unclear what the scope and requirement of a combining means would be.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim limitation “a second combining means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No combining means is shown in the specification and as such it is unclear what the scope and requirement of a combining means would be.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 9 recites “a heat exchange means of said one or more heat exchange means” in step 4 which is considered indefinite.  One or more heat exchange means implies that there can only be one heat exchange means and that there does not have to be more than one, as such it is unclear from this recitation if this is a positive recitation that there is multiple heat exchange means or that the claims are only defining the presence of a singular heat exchange means.  For the purpose of examination this limitation is treated that it can be referring to only a singular heat exchange means of the “one heat exchange means”.

Claim 9, step 5 recites “said heat exchange means being adapted to be connected to said heat exchange means of said at least one or more heat exchange means” which is considered indefinite.  First it is unclear if “said heat exchange means” is the previously recited “a heat exchange means” or a separate heat exchange means.  Second, it is unclear how “said heat exchange means could be adapted to be connected to said at least one or more heat exchange means” when it is supposed to be part the one or more heat exchange means.    It is unclear what is being conveyed by this limitation in view of the claims; however, it appears that the claim is attempting to require that the “said heat exchange means” is a secondary said heat exchange means which is downstream of a first heat exchange means of the one or more heat exchange means.

Claim 9, step 7 recites “said divider means” which is considered indefinite as it is unclear if this e as “said second divider.  For the purpose of examination, this limitation is considered to be that it is said second divider.

Claim 9, step 10 recites “”said heat exchange means of said one or more heat exchange means further connected to another of said one or more heat exchange means” which is considered indefinite as it has only been positively established that there is one heat exchange means present.  For the purpose of examination this limitation is interpreted that there are more than one heat exchange means present.

Claim 9, step 11 recites “said heat exchange means of said one or more heat exchange means” which is considered indefinite as it unclear which of the two one or more heat exchange means is being referred to here as there have now been multiple recitations of one or more heat exchange means in the claims.  
Claim 10 recites “said one or more heat exchange means” twice which is considered indefinite as claim 9 has recited multiple recitations of “a heat exchange means” and “said one or more heat exchange means” and it is unclear from this recitation if this means any of those recitation heat exchange means or additional unrelated of the one or more heat exchange means.  For the purpose of examination, this limitation is interpreted to be any of the heat exchange means recited.

Claim 11, step 2 recites “a combining means” which is considered indefinite as it is unclear how this relates to the already claimed “first combining means” and “second combining means”.  For the purpose of examination, this is considered to be a third combining means.

Claim 11 recites “said one or more heat exchange means” in step 3 which is considered indefinite.  Claim 9 has recited multiple recitations of “a heat exchange means” and “said one or more heat exchange means” and it is unclear from this recitation if this means any of those recitation heat exchange means or additional unrelated of the one or more heat exchange means.  For the purpose of examination, this limitation is interpreted to be any of the heat exchange means recited.

Claim limitation “a combining means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No combining means is shown in the specification and as such it is unclear what the scope and requirement of a combining means would be.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 15 is rejected as it is dependent upon a rejected claim.

In regards to the use of one or more heat exchange means and “a heat exchange means of the one or more heat exchange means” it is suggested that applicant positively identify in future claims what heat exchange means are being referred to by demarcating them in claim language from the “one or more heat exchange means” by clearly defining when there are multiple heat exchange means with 

While this is meant to be a comprehensive list of all issues in regard to 35 USC 112 in the claims, due to the length and nature of the claims, it may not be possible to indicate every issue in regard to 35 USC 112 and the Applicant is requested to perform a thorough review of the claims for any outstanding issues in regard to 35 USC 112. 

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.

Applicant argues in regards to the first combining means “the specification specifies the combining of streams, admittedly without specifying the particular means so” but that “one skilled in the art would be familiar with the particular apparatus and process for so combining the streams”.  This is not persuasive.  There are a myriad of different combining means that could be used to combine two streams and without specifying the scope of what said combining means can include one having ordinary skill in the art would not recognize what structure would be required of the claims as there are a myriad of different combining means that could be present.

The closest prior art is Miller et al (US PG Pub 20150073196), Hudson et al. (US PG Pub 20150073194), Johnke et al. (US PG Pub 20110226013) and Martinez (US PG Pub 20110067443) all of which were cited in the IDS dated 1/11/2019; however, it would appear the claims, specifically in the way the heat exchange means are used read over the prior art; however, due to the indefiniteness presented by the amendments, it is unclear if the claims are allowable, though they do appear to read over the prior art.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763